internal_revenue_service number release date index number ------------------------------------------------------------- ---------- ------------------------- ----------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-101296-10 date date legend x ----------------------- trust -------------------------------------------------- ----------------------------------------------------------------- date date state a b -------------------- ------------------------- --------- -------- -- dear -------------- this letter responds to a letter dated ------------------ and subsequent correspondence submitted on behalf of the trust by its authorized representative requesting rulings under sec_664 and sec_4941 of the internal_revenue_code code facts the information submitted states that on date x created trust with the intention that trust qualify as a charitable_remainder_unitrust crut described in plr-101296-10 sec_664 of the code the terms of trust provide that the trustee of trust shall pay an annual fixed percentage unitrust_amount to x after x's death the trustee is to distribute the then remaining trust assets to organizations represented as being organizations described in sec_170 sec_2055 and sec_2522 x created trust with the assistance of his attorney however due to a scrivener’s error an incorrect unitrust percentage was originally included in the trust instrument x had intended for trust to pay a unitrust_amount of a percent rather than b percent the amount originally provided for in the trust instrument on date a state court after giving notice to the charities and the state attorney_general entered an order correcting the scrivener’s error and amending retroactively the unitrust_amount conditioned upon a ruling by the service that trust will be treated as a valid crut since date x represents that x has returned the excess amounts and all accrued interest to trust consistent with the treatment of trust as a crut with a stated a percent unitrust_amount since date x also represents that x has not and will not claim any additional charitable deduction as a result of the retroactive_amendment of trust all parties to the trust have consented in writing to the reformation law and analysis ruling sec_664 defines a crut for the purposes of sec_664 as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for the life or lives of such individual or individuals c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a gratuitous transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-3 of the income_tax regulations provides that no amount other than the unitrust_amount may be paid to or for_the_use_of any person other than an plr-101296-10 organization described in sec_170 the crut may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 ruling sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines the term self-dealing as any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code defines the term disqualified_person with respect to a private_foundation as including a substantial_contributor to the foundation including the creator of a_trust sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_4941 and other provisions apply as if such trust were a private_foundation sec_53 d - f of the foundation and similar excise_tax regulations the regulations provides that an incidental or tenuous benefit to a disqualified_person does not constitute an act of self-dealing sec_53_4947-1 and sec_53_4947-1 example of the regulations indicate in pertinent part that the payment of income under the terms of the trust by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4941 of the code the analysis is two-fold in that we must first delve into whether the self-dealing rules of chapter of the code apply to x in his role as income_beneficiary we must also determine if there are any self-dealing issues regarding whether x as a substantial_contributor is involved in any self-dealing transactions with regard to the trust as a charitable_remainder_unitrust under sec_664 of the code trust is considered to be a split-interest trust as described in sec_4947 by virtue of being described in sec_4947 trust is subject_to the provisions of sec_4941 which imposes an excise_tax on acts of self dealing the involvement of disqualified persons in certain transactions with trust constitutes self-dealing under sec_4941 since x is a substantial_contributor to trust under sec_4946 he is considered to be a disqualified_person with respect to trust however under sec_4947 of the plr-101296-10 code the self-dealing rules of sec_4941 do not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries as long as no deduction was allowed for such income_interest under sec_170 e b or e b with respect to the income_interest of any such beneficiary trust represents that no deduction under the above code sections was taken by x with respect to any amounts of income payable to them by trust as a result the self- dealing rules of sec_4941 do not apply to x as income_beneficiary regarding whether x as a substantial_contributor is engaged in self-dealing under sec_4941 of the code the circumstances presented above indicate that there is no act of self-dealing since we are satisfied that the signatory to trust intended to create a_trust that qualified as a crut x received the use of the funds for a period due to a verified mistake rather than a deliberate act of self-dealing and has repaid the funds with adequate interest conclusion ruling based solely on the facts and representations submitted we conclude that trust will be treated as a valid crut described in sec_664 since date ruling based solely on the facts and representations submitted we rule that the since the trust is qualified as a crut under sec_664 d of the code then the reformation of the trust and the resulting overpayment to x which has subsequently been repaid does not constitute self-dealing under sec_4941 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-101296-10 pursuant to the power_of_attorney on file a copy of this letter is being sent to x’s authorized representatives sincerely s david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
